Citation Nr: 1720959	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1960 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Cleveland, Ohio.  A transcript of the proceeding has been associated with the electronic record.

In June 2015 and June 2016, the Board remanded the Veteran's claims for further development, to include obtaining additional VA treatment records and a VA examination with opinion.  Review of the record shows that VA treatment records dated to August 2016 were obtained.  Moreover, a VA examination was obtained in July 2015 and an addendum opinion was completed in September 2016 that are sufficient for appellate review.  As such, the Board finds that there has been substantial compliance with the Board remand directives and it may proceed with a decision on this matter.  See  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides; did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by the Veteran's service-connected coronary artery disease.



CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicides and as secondary to the Veteran's service-connected coronary artery disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

The Veteran asserts that he has hypertension due to Agent Orange exposure in Vietnam.  In the alternative, he asserts that it is secondary to his service-connected coronary artery disease.  He testified at the Board hearing that he was diagnosed with hypertension when he underwent a heart stent placement surgery.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, hypertension is one of the diseases listed under 38 C.F.R. § 3.309(a) and, thus, service connection may be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  While hypertension is not a listed presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records, including the Veteran's April 1970 service examination prior to discharge, are silent with respect to any findings or diagnosis of hypertension.  His blood pressure at discharge was 110/70.   

Post service private records beginning in the 1990s document elevated blood pressure readings on occasion, but are silent with respect to a diagnosis of hypertension.  In January 2004, the Veteran underwent a left heart catheterization and percutaneous coronary intervention/stent placement.  The discharge diagnoses also included hypertension.  

VA clinical records also continue to show a diagnosis of hypertension, but do not provide any sort of etiological opinion.  

The Veteran was afforded a VA examination in July 2015.  The examiner observed that the Veteran was diagnosed with hypertension in 2004 when he had his heart surgery.  He was not aware of, diagnosed or treated prior to this procedure.  Regarding direct service connection, the VA examiner opined that the Veteran's hypertension was not related to his active service because it is not one of the diseases for which presumptive service connection is provided (under 38 C.F.R. § 3.309(e)) and offered no further rationale.  Further, regarding secondary service connection, the VA examiner opined that the Veteran's hypertension was not caused or aggravated by his coronary artery disease.  The examiner reasoned that "high blood pressure is a contributing factor for coronary artery disease," and the examiner quoted Mayo Clinic literature in explaining that "uncontrolled high blood pressure can result in hardening and thickening of your arteries, narrowing the channel through which blood can flow."  The Board observed that the overall opinion, taken as a whole, seems to imply that there is no reverse causal  relationship.  At the same time, however, in his discussion of medical literature, the examiner quoted an August 1995 article from the Journal of Hypertension that "in individuals, hypertension is only weakly predictive and hence blood pressure cannot be relied upon to identify those with a particularly high risk [of coronary artery disease]."   

In June 2016, the Board found that these opinions were insufficient because while it is true that hypertension is not one of the diseases listed in 38 C.F.R. § 3.309(a) for which service connection may be presumed in the case of an herbicide-exposed veteran, service connection may nevertheless be granted on a direct basis, to include as due to exposure to herbicides.  Moreover, the Board also found that the VA examiner's reasoning regarding whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease is not entirely clear.  As such, the Board remanded for additional VA opinions.

In September 2016, an addendum opinion was obtained.  The electronic record had been reviewed.  The examiner opined that the Veteran has essential hypertension that is not caused by, a result of, no aggravated by his herbicide exposure nor caused by, a result of, nor aggravated by his service-connected coronary artery disease.   The examiner rationalized that herbicides will not cause or aggravate
hypertension unless there is renal disease from diabetes.  The Veteran did 
not have diabetes or renal disease.  Moreover, coronary artery disease does not cause nor aggravate hypertension.  There is nothing in the scientific literature to
suggest that it does.  Prolonged severe unremitting hypertension that is untreated can affect the heart over a long period of time.  However, the Veteran had mild well controlled hypertension.  

The Board finds that the September 2016 opinion is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, the Board finds that the opinion is of high probative value. 

Based on the evidence of record, the Board must find that service connection for hypertension on a direct basis, to include as due to exposure to herbicides is not warranted.  In this regard, service treatment records are silent with respect to any findings pertaining to hypertension.  Moreover, it was many years after service before the Veteran was diagnosed with hypertension.  Importantly, the September 2016 VA examiner opined that hypertension was not related to service, to include exposure to herbicides and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  

Further, there is no evidence of hypertension within one year of service so the service incurrence of such disorder may not be presumed.  In fact, the Veteran himself reported that he was not diagnosed with hypertension until his heart surgery in January 2004, which would have been well over one year after his discharge from service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  Moreover, as there is no lay or medical of evidence of hypertension in service or for many years after service, the Board also must find that service connection for hypertension based on pertinent symptomatology since service is not warranted.  See Walker, supra.   

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the September 2016 VA examiner clearly found that the Veteran's hypertension was not caused by or aggravated by his service-connected coronary artery disease.  As discussed above, the Board finds that the September 2016 opinion to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.  As such, service connection is also not warranted on a secondary basis. 

The Board has also considered the Veteran's statements that he believes his hypertension is due to either his exposure to herbicides or his service-connected coronary artery disease.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his hypertension is related to exposure to herbicides or secondary to his service-connected coronary artery disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative September 2016 VA opinion.
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected coronary artery disease, is denied. 





____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


